Barnes, J.
On January 2, 1906, one Olaus Sletten, then residing in Monroe County, was committed to the state hospital for the insane at Mendota. In May, 1906, the County of Monroe, acting under sec. 591, Stats. (1898), submitted proofs to the state board of control showing or tending to show that Sletten had not been a resident of Monroe County for a period of one year before his commitment, but was in fact a resident of Yernon County. An order to show cause why the County of Monroe should not be relieved from the expense of keeping said Sletten at the Mendota hospital, and why Vernon County should not be charged with such expense, was procured from the state board of control.. Vernon County did not appear on the hearing of such order, and on July 5, 1906, said board determined. that Monroe County should be relieved of any charge on account of said Sletten and that Vernon County should pay such expense. No appeal was taken from this order. On June 16, 1908, Vernon County petitioned the aforesaid board for a rehearing in said matter, and thereafter notice was served by Vernon County on Monroe County that the former would move the state board, at a time and place stated, for an order relieving Ver*276non County and. charging Monroe County with the cost of keeping said Sletten. This motion was heard on August 4, 1908. Vernon County appeared in support of the motion, and Monroe County appeared specially and objected to the jurisdiction of the board to hear the motion. This objection was overruled, and on January 6, 1909, the board of control made an order revoking its former order and determining that Monroe County should be charged with the cost of maintaining said Sletten. The relator in this proceeding sued out a writ of certiorari to review this last determination.
The circuit court awarded judgment quashing the writ, and the relator appeals from that judgment. The following reasons are urged for a reversal of the decision of the circuit court: (1) The order of July 5, 1906, not having been appealed from within one year, as provided by sec. 592, Stats. (1898), it became final and conclusive between the parties hereto. (2) Two years having elapsed and neither county having taken an appeal from the said order of July 5, 1906, the board was without jurisdiction to take any further action in said matter; and (3) there was no evidence produced before the board to show that Sletten had resided in Monroe County continuously for the period of one year before his commitment.
The first two contentions of the appellant involve the construction of secs. 591 and 592, Stats. (1898). In reference to the third contention, we think there was some evidence to support the conclusion of the state hoard of control to the effect that the residence of Sletten in Monroe County was sufficiently established to warrant the expense of his keep being charged to that county. We do not deem it useful to discuss this question at any greater length. The bulk of counsel’s argument is devoted to the two other points raised. Were it not for the last sentence of sec. 591, Stats. (1898), we would have no hesitancy in saying that the position taken by the relator was unassailable. There is a provision for notice to *277tbe parties in interest and for a trial before tbe board of control and for an appeal from its judgment at any time witbin one year by either party. Tbe law usually aims to bring controversies to a speedy end, and tbe provision giving one year in wbicb to take an appeal is liberal as to time and ought to enable tbe parties to protect their rights by resorting to this remedy. But it was competent for tbe legislature to provide that tbe order of tbe board of control should not be final even if an aggrieved party failed to avail itself of tbe right to appeal, and we think that it has done so by tbe last sentence of sec. 591, Stats. (1898), wbicb reads as follows:
“Erom and after tbe making of such order such inmate’s support shall be charged in accordance therewith; provided, that tbe county named in such order may, in like manner, apply to said board for relief from tbe burden thereby imposed, in wbicb case tbe matter shall be beard and disposed of as herein provided.”
This clause states in plain language that after tbe board of control has determined that a certain municipality is chargeable with tbe support of an insane person it may apply to tbe board for relief from such order. No limitation is made as to tbe time when such application may be made, nor as to tbe parties who may be brought before tbe board on such an application. Now we are asked to say that tbe application can be made only when it is sought to charge some political entity other than that wbicb was a party to tbe first proceeding, and to make an exception in favor of tbe party that was successful on tbe original bearing, because by so doing we will be carrying out the legislative intent. Seeking after tbe intent of a body composed of 133 members is often a difficult and an elusive pursuit. Ordinarily tbe safest guide to follow in seeking light on tbe subject is to take and apply tbe language used in its common and ordinary sense. Ashland v. Maciejewski, 140. Wis. 642, 643, 123 N. W. 130, and cases' cited. If tbe legislature intended to make an exception such *278as it is argued should be read into the law, it is fair to assume that such an exception would have been incorporated in the quoted clause. It may be that, had the point raised been thought of by the legislature, such an exception would have been made; but if the omission was the result of a lack of foresight, it is not the function of a court to supply it, even though the language used may present an incongruous situation. It is not the function of the court to legislate. It seldom happens that, when a legislative body says one thing, a court is justified in saying that it meant something else. It is better that our law makers should correct their own errors, if errors they make, than that a court should endeavor td do so by construction. In the instant case it would be particularly inappropriate to hold that the law makers did not say just what they meant and all they meant. They may have intended to permit a municipality, at any time it discovered that it was wrongfully charged with the support of an insane person, to go before the board of control and present its evidence, regardless of any former finding on the subject and regardless of the length of time that had elapsed since such finding was made. As the statute was originally enacted (ch. 229, Laws of 1881) there could be no second application to the board of control to determine the legal residence of an insane person, except where the municipality charged in the first order was not the one named in the application therefor. It is significant that this provision was dropped out of the Revision of 1898; so that now the second application may be made although the party making it was named in the application for the first order as well as in the order itself. If the legislative purpose was not as above indicated, the statute can easily be amended and in the meantime no great amount of harm will result from its enforcement as written. We think we would be taking undue liberties with the language here used to .read out of it the exception contended for, and that if *279we attempted to do so we would be reading something into the statute that is not found there.
By the Court. — Judgment affirmed.
The following opinion was filed February 3, 1912: